

Exhibit 10.1


VOLUNTARY CONVERSION AGREEMENT


THIS VOLUNTARY CONVERSION AGREEMENT (this “Agreement”) is made and entered into
as of October 7, 2016, by and between HC2 Holdings, Inc., a Delaware corporation
(the “Company”), and Hudson Bay Absolute Return Credit Opportunities Master
Fund, LTD., a holder (the “Holder”) of the Company’s Series A Convertible
Participating Preferred Stock, par value $0.001 per share (the “Preferred
Stock”).


RECITALS


A.    The Holder has agreed to convert all but one of the shares of Preferred
Stock it holds into common stock of the Company, par value $0.001 per share (the
“Common Stock”), on the terms and subject to the conditions set forth in this
Agreement.


B.    In consideration of the above referenced conversion by the Holder, the
Company has agreed to issue Common Stock to the Holder in exchange for the
single remaining share of Preferred Stock retained by Holder after the above
referenced conversion, on the terms and subject to the conditions set forth in
this Agreement.


AGREEMENT


The parties agree as follows:


1.Conversion Transaction and Related Agreements. On the terms and subject to the
conditions of this Agreement, the Company and the Holder agree to take the
following actions on the Closing Date (as defined below):
(a)    Conversion by the Holder. The Holder agrees, pursuant to Section 5(a) of
the Certificate of Designation of Series A Convertible Participating Preferred
Stock, dated as of May 29, 2014, (as amended from time to time prior to the date
hereof, and as in effect as of the date hereof, the “Series A Certificate of
Designation”), that on the Closing Date, it will convert 12,499 shares of the
Preferred Stock it holds (the “Converting Preferred Shares”) into 2,980,912
shares of Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof and prior to the Closing Date), such Converting Preferred Shares
representing all but one of the outstanding shares of Preferred Stock it holds
as of the date hereof and immediately before the conversion contemplated by this
clause (a). The Company shall issue the Conversion Shares (as defined below) to
the Holder on the Closing Date. The single share of Preferred Stock held by the
Holder after such conversion is referred to as the “Remaining Preferred Share”.
The Common Stock issued pursuant to this Section 1(a) are referred to as the
“Conversion Shares.”
(b)    Issuance of Common Stock by Company in Exchange for Remaining Preferred
Share of the Holder. In consideration of the conversion referenced in clause (a)
above, the Company shall issue to the Holder on the Closing Date in exchange for
the Remaining Preferred Share, in an exchange transaction exempt from the
registration requirements of the Securities Act


1





--------------------------------------------------------------------------------





of 1933 and all of the rules and regulations promulgated thereunder (the
“Securities Act”) under Section 3(a)(9) of the Securities Act, 770,926 shares of
Common Stock (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
hereof and prior to the Closing Date). The Common Stock issued pursuant to this
Section 1(b) are referred to as the “Exchange Shares” and together with the
“Conversion Shares”, the “Shares”.
(c)    Limitation on Hedging Transactions by Holder and Disclosure of
Transactions. The Holder agrees not to enter into any transaction with respect
to the Company’s Common Stock from the date of this Agreement until the date of
the Company’s filing of a Current Report on Form 8-K disclosing all the material
terms contemplated by this Agreement and attaching this Agreement as an exhibit
to such filing (including all exhibits thereto, the “Announcement Form 8-K”).
The Company shall file the Announcement Form 8-K on or prior to 5:30 p.m. New
York City time on October 10, 2016. Immediately following the filing of the
Announcement Form 8-K, the Holder shall not be in possession of any material,
non-public information of the Company ("MNPI") received from the Company, any of
its subsidiaries or any of its respective officers, directors, employees,
affiliates or agents, that is not disclosed in the Announcement Form 8-K. In
addition, effective upon the filing of the Announcement Form 8-K, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Holder or any of their affiliates,
on the other hand, shall terminate and be of no further force or effect. The
Company shall not, and shall cause each of its subsidiaries and its and each of
their respective officers, directors, employees, affiliates and agents, not to,
provide the Holder with any material, nonpublic information regarding the
Company or any of its subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent the Company is
required to deliver a notice containing MNPI to the Holder pursuant to any
agreement, the Company shall request from the Holder whether it wishes to
receive such notice containing MNPI without identifying such MNPI (and the
Company shall be deemed to have provided such notice on the date such request is
delivered) and the Company shall only proceed to (and will only be required to)
deliver such notice containing MNPI to the Holder if the Holder consents in
writing to receive such notice containing MNPI. If the Holder does not consent
in writing to receive such notice, the Holder will be deemed to have waived its
right to such notice. To the extent that the Company delivers any MNPI to the
Holder without its express prior written consent, the Company hereby covenants
and agrees that the Holder shall not have any duty of confidentiality to the
Company, any of its subsidiaries or any of their respective officers, directors,
employees, affiliates or agents with respect to, or a duty to the Company, any
of its subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such MNPI. The Company
understands and confirms that the Holder will rely on the foregoing
representations in effecting transactions in securities of the Company.
(d)    Closing Date. On the terms and subject to the conditions of this
Agreement, the closing of the transactions contemplated by clauses (a) and (b)
above (the “Closing”) shall occur at 10.00 a.m., New York time, on October 11,
2016, or at such other time and date as shall be agreed among the Company and
the Holder in writing (the time and date on which the Closing occurs is referred
to herein as the “Closing Date”). Notwithstanding the foregoing, if the Closing
has not


2







--------------------------------------------------------------------------------





occurred within 30 days of the Closing Date due to the Company’s or the Holder’s
failure to satisfy the conditions set forth in Sections 6 and 7 hereof (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date by
delivering a written notice to that effect to the breaching party and without
liability of such non-breaching party; provided, however, that if this Agreement
is terminated pursuant to this Section 1(d), the Company shall remain obligated
to reimburse the Holder for the expenses described in Section 15 below. Upon the
termination of this Agreement in accordance with this Section 1(d), all
obligations of the Company and the Holder pursuant to this Agreement shall be
void and of no effect; provided, that Sections 8, 9, 10, 11, 12, 13, 14, 15 and
17 and the two last sentences of Section 16 and this sentence shall survive
termination of this Agreement and that no such termination shall relieve any
party hereto from liability for any material breach of this Agreement or bad
faith conduct that occurred prior to, or in connection with, such termination.
2.    Closing.
(a)    At the Closing, the Company will (x) execute and deliver an instruction
letter and any other documents reasonably requested by the Holder or Broadridge
Corporate Issuer Solutions, Inc., the transfer agent for the Company (the
“Transfer Agent”), in form reasonably acceptable to the Holder, in order to
effect on the Closing Date (i) the conversion of the Converting Preferred Shares
as contemplated by Section 1(a) above into Conversion Shares without any
restrictive legend and (ii) the issuance of the Exchange Shares to the Holder in
exchange for the Remaining Preferred Share as contemplated by Section 1(b) above
without any restrictive legend.
(b)    The obligation of the Holder to consummate the Closing is subject to the
Company having executed and delivered the documents referred to in Section 2(a)
and to the satisfaction (or waiver by the Holder) of the conditions set forth in
Section 7.
3.    Representation and Warranties of the Company. The Company hereby
represents and warrants to the Holder as of the date hereof and as of the
Closing Date, as follows:
(a)    Organization and Standing of the Company. The Company represents and
warrants that it (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and (ii)
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in
(x) a material adverse effect on the validity or enforceability of this
Agreement, (y) a material adverse effect on the operations, assets (including
intangible assets), liabilities, condition (financial or otherwise), results of
operations, earnings, business or properties of the Company and its subsidiaries
and investments, taken as a whole, or (z) a material adverse effect on the
Company’s ability to perform in any material respect its obligations under this
Agreement (any of (x), (y) and (z), a “Material Adverse Effect”).


3







--------------------------------------------------------------------------------





(b)    Authorization. The Company represents and warrants, that: (i) it has full
power and authority to execute and deliver this Agreement, to perform its
obligations under this Agreement, and to consummate the transactions
contemplated in this Agreement; (ii) the execution and delivery by the Company
of this Agreement, the performance of its obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Company, and no further approval or
authorization is required on the part of the Company; and (iii) the Company has
duly executed and delivered this Agreement and this Agreement constitute the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, subject to applicable laws affecting creditors’ rights generally
and to general equitable principles.
(c)    Issuance and Delivery of the Shares. The Company hereby represents and
warrants that the Shares, when issued by the Company pursuant to Section 1, have
been duly authorized and, when issued in compliance with the provisions of this
Agreement, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens and charges and other
encumbrances with respect to the issue thereof with the Holder thereof being
entitled to all rights accorded to a holder of Common Stock and the issuance by
the Company of the Shares, when issued by the Company pursuant to Section 1,
will be exempt from registration under the Securities Act by virtue of Section
3(a)(9) thereof. The Shares will not bear any restrictive legend and will be
freely tradable without any restrictions or limitations under applicable
securities laws, rules and regulations. Assuming the accuracy of the
representations of the Holder contained herein, the Company acknowledges and
agrees that in accordance with Section 3(a)(9) of the Securities Act, the
holding period of the Remaining Preferred Share may be tacked on to the holding
period of the Exchange Shares. The Company agrees, as of the date of this
Agreement, that the registration statement registering the Conversion Shares for
resale by the Holder (the "Resale Registration Statement") is effective and
available for use and the Company will use its best efforts to ensure that the
Resale registration Statement remains effective for as long as the Conversion
Shares remain restricted and in possession of the Holder. The Company agrees not
to take any position contrary to this Section 3(c) for purposes of Section
3(a)(9) or Rule 144 of the Securities Act. The Company agrees to take all
actions, including, without limitation, retaining legal counsel to assist with
the preparation of any necessary legal opinions, required to issue the Shares
free of any restrictive legend and to allow them to be freely tradable on NYSE
MKT LLC, without the need for further action by the Holder, except with respect
to the delivery of any certificates, certifications or other similar reasonably
necessary assistance of the Holder required for such issuance or un-restriction.
(d)    SEC Documents; Financial Statements. The Company represents and warrants
that:
(i)    As of the date hereof, the Company has filed all forms, reports and
documents with the Securities and Exchange Commission (the “Commission”) that
have been required to be filed by it under applicable Laws (the “Company SEC
Filings”), including the Annual Report of the Company on Form 10-K for the
fiscal year ended December 31, 2015, as amended through the date of this
Agreement. Each Company SEC Filing complied as of its filing date, as to form in
all material respects with the applicable requirements of the Securities Act, or
the Securities


4







--------------------------------------------------------------------------------





Exchange Act of 1934, as amended, and all of the rules and regulations
promulgated thereunder (the “Exchange Act”), as the case may be, each as in
effect on the date such Company SEC Filing was filed (and, if amended or
superseded by a filing prior to the date of this Agreement, on the date of such
amended or superseded filing). As of its filing date (and, if amended or
superseded by a filing prior to the date of this Agreement, on the date of such
amended or superseded filing), each Company SEC Filing did not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. None of the Company’s subsidiaries
is required to file any forms, reports or other documents with the SEC pursuant
to Sections 13(d) and 15(d) of the Exchange Act. No executive officer of the
Company has failed to make the certifications required by him or her under
Section 302 and 906 of the Sarbanes Oxley Act of 2002 with respect to any
Company SEC Filing. As of the date hereof, there are no transactions that have
occurred that are required to be disclosed in the appropriate Company SEC
Filings pursuant to Item 404 of Regulation S-K that have not been disclosed in
the Company SEC Filings. The Company SEC Filings also include disclosure
regarding the Company’s continued evaluation of strategic and business
alternatives, including the possibility that the Company is engaged in ongoing
discussions with respect to possible acquisitions, business combinations and
debt or equity securities offerings of widely varying sizes, which should be
considered in addition to the information included on Exhibit A hereto regarding
the potential dilution to holders of the Common Stock that may result from the
transactions described in this Agreement.
(ii)    The consolidated financial statements (including all related notes and
schedules) of the Company and its subsidiaries included in the Company SEC
Filings and (collectively, the “Company Financial Statements”) (i) comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto and (ii) fairly present, in all material respects, the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of their operations and their cash flows for the
periods therein specified, all in accordance with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods therein specified (“GAAP”) (except as otherwise noted therein, and in
the case of quarterly financial statements except for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments, the effect of which will not, individually or in the aggregate, be
material, and the absence of footnote disclosure that if presented, would not
differ materially from those included in the audited Company Financial
Statements).
(e)    Capitalization of the Company. The Company represents and warrants that
(i) the authorized capital stock of the Company consists of 80,000,000 shares of
common stock and 20,000,000 shares of Preferred Stock, (ii) as of September 30,
2016, there are 27,308 shares of Series A Preferred Stock issued and
outstanding, 1,000 shares of Series A-1 Preferred Stock issued and outstanding
and 14,000 shares of Series A-2 Preferred Stock issued and outstanding, (iii) as
of October 7, 2016, there are 38,263,606 shares of Common Stock issued and
38,017,016 shares of Common Stock outstanding, and there are no other shares of
any other class or series of capital stock of the Company issued or outstanding,
(iv) on April 11, 2014, the Company’s Board of Directors adopted the HC2
Holdings, Inc. 2014 Omnibus Equity Award Plan (the “Omnibus Plan”), which was
approved by the Company’s stockholders at the annual meeting of stockholders
held on


5







--------------------------------------------------------------------------------





June 12, 2014; the Omnibus Plan provides that no further awards will be granted
pursuant to the Company’s Management Compensation Plan.
(f)    No Breach. The Company represents and warrants that the execution and
delivery of this Agreement, the consummation of the transactions contemplated
hereby, and the compliance with the terms of this Agreement, will not (i)
conflict with, result in the breach of, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or require any consent or approval that has not been obtained
on or prior to the date hereof under, any agreement, indenture or instrument to
which the Company or any of its subsidiaries is a party or by which it may be
bound, (ii) result in a violation of the Company's Certificate of Incorporation
or Bylaws, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of NYSE MKT LLC) applicable to the
Company or any of its subsidiaries or by which the Company or any of its
subsidiaries may be bound or affected, other than in the case of clauses (i) and
(iii), for those occurrences that, individually or in the aggregate, have not
had or would not be reasonably likely to have a Material Adverse Effect.
(g)    Litigation. The Company represents and warrants that, except as disclosed
in SEC filings, no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that could reasonably expected to have a Material Adverse Effect, whether or not
arising from transactions in the ordinary course of business.
(h)    Governmental Consents. The Company represents and warrants that, except
as disclosed in SEC filings, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states and other jurisdictions in which the Exchange Shares are issued,
which compliance will be effected in accordance with such laws, (b) the approval
by NYSE MKT LLC of the listing of the Exchange Shares, (c) the filing of one or
more Current Reports on Form 8-K and (d) those that the failure to obtain would
not reasonably be expected to have a Material Adverse Effect.
(i)    No Material Adverse Change. The Company represents and warrants that as
of the date hereof, there have not been any changes in the authorized capital,
assets, liabilities, financial condition, business, material agreements or
operations of the Company from that reflected in the Financial Statements except
changes in the ordinary course of business which have not been, either
individually or in the aggregate, result in a Material Adverse Effect.
(j)    Compliance with NYSE MKT LLC Continued Listing Requirements. The Company
represents and warrants that (i) it is in compliance with applicable NYSE MKT
LLC continued listing requirements; and (ii) there are no proceedings pending
or, to the Company’s knowledge, threatened against the Company relating to the
continued listing of the Common Stock on NYSE MKT LLC and the Company has not
received any notice of, nor to the Company’s


6







--------------------------------------------------------------------------------





knowledge is there any reasonable basis for, the delisting of the Common Stock
from NYSE MKT LLC. To the best of the Company's knowledge, the issuance by the
Company of the Shares shall not have the effect of delisting or suspending the
Common Stock from NYSE MKT LLC.
(k)    Investment Company. The Company represents and warrants that it is not
and, after giving effect to the transactions contemplated by this Agreement,
will not be an “investment company” as defined in the Investment Company Act of
1940, as amended.
(l)    Price of Common Stock. The Company represents and warrants that it has
not, and to its knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or result in, or that has constituted
or that might reasonably be expected to constitute the stabilization or
manipulation of the price of any securities of the Company to facilitate the
transactions contemplated by this Agreement.
(m)    Tax Advice. The Company represents and warrants that neither the Holder,
nor any of their respective officers, directors, stockholders, agents,
representatives or affiliates has made statements, warranties or representations
to the Company with respect to the tax consequences of the transactions
contemplated by this Agreement; (ii) the Company has reviewed with its own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement; (iii) the Company relies solely on
its own advisors and not on any statements or representations of the Holder or
any of their respective agents for the federal, state, local and foreign tax
consequences to it that may result from the transactions contemplated by this
Agreement; and (iv) the Company understands that it (and not the Holder) will be
responsible for any tax liability of the Company that may arise as a result of
the transactions contemplated by this Agreement.
(n)    Offering. The Company represents and warrants that no Person has or will
have, as a result of the transactions contemplated hereby, any right, interest
or valid claim against or upon the Holder for any commission, fee or other
compensation as a finder, broker or agent because of any act or omission by the
Company. As used herein, "Person" means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and any governmental entity or any
department or agency thereof.
(o)    No Commission or Other Remuneration. The Company represents and warrants
that neither it nor any Person acting on its behalf, has directly or indirectly
paid or given any commission or other remuneration for soliciting the
transactions contemplated by this Agreement.
(p)    No Integrated Offering. The Company represents and warrants that neither
the Company nor any Person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
Company security, under circumstances that would adversely affect reliance by
the Company on Section 3(a)(9) of the Securities Act or require registration of
any of the Shares under the Securities Act or, to the knowledge of the Company,
cause the transactions contemplated hereby to be integrated with prior offerings
of Common Stock by the Company for purposes of the Securities Act.


7







--------------------------------------------------------------------------------





4.    Representations and Warranties of the Holder. The Holder represents and
warrants to the Company, as of the date hereof and as of the Closing Date, as
follows:
(a)    Authorization. (i) The Holder has full power and authority to execute and
deliver this Agreement, to perform its obligations under this Agreement, and to
consummate the transactions contemplated hereby; (ii) the execution and delivery
by the Holder of this Agreement, the performance of its obligations hereunder
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Holder, and no further
approval or authorization is required on the part of the Holder; and (iii) the
Holder has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the Holder, enforceable
in accordance with its terms, subject to applicable laws affecting creditors’
rights generally and to general equitable principles.
(b)    No Breach. The execution and delivery of this Agreement by the Holder,
the consummation of the transactions contemplated in this Agreement, and the
compliance with the terms of this Agreement will not (i) result in a violation
of the organizational documents of the Holder or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Holder is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to the Holder, except in the case of clauses (ii)
and (iii) above, for such conflicts, defaults, rights or violations which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.
(c)    Accredited Investor. The Holder is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act.
(d)    HSR. The Acquiring Person (as defined in 16 C.F.R. §801.2(a)) qualifies
for the “acquisition solely for the purpose of investment exemption” under 16
C.F.R. § 802.9, and the Holder’s acquisition of the Shares is therefore exempt
from the requirements of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
(e)    Transaction Information. The Holder acknowledges the information set
forth on Exhibit A hereto (the “Transaction Information”). The Transaction
Information may all have an effect on the value of the Shares or be indicative
of a value of the Shares that is substantially different from the value of the
Shares on the Closing Date and going forward. The Holder expressly waives and
releases the Company from any and all claims and liabilities arising from any of
the facts and circumstances of the Transaction Information. Furthermore, the
Holder expressly agrees not to make any claim or demand or bring any action
against the Company in respect of the transactions contemplated hereby relating
to any of the facts and circumstances of the Transaction Information; provided,
however the foregoing shall not prevent the Holder from bringing any claim for
fraud. The Holder acknowledges that the Company is relying on the
representations, warranties, agreements and acknowledgments set forth in this
Section 4(e) in engaging in the transactions contemplated hereby, and would not
engage in such transactions in the absence of such representations, warranties
and acknowledgements.


8







--------------------------------------------------------------------------------





(f)    Business Experience. The Holder is capable of evaluating the merits and
risks of the transactions contemplated by this Agreement.
(g)    Tax Advice. (i) Neither the Company, nor any of its officers, directors,
stockholders, agents, representatives or affiliates has made statements,
warranties or representations to the Holder with respect to the tax consequences
of the transactions contemplated by this Agreement; (ii) the Holder has reviewed
with its own tax advisors the federal, state, local and foreign tax consequences
of the transactions contemplated by this Agreement; (iii) the Holder relies
solely on its own advisors and not on any statements or representations of the
Company or any of its respective agents for the federal, state, local and
foreign tax consequences to it that may result from the transactions
contemplated by this Agreement; and (iv) the Holder understands that it (and not
the Company) will be responsible for any tax liability of the Holder that may
arise as a result of the transactions contemplated by this Agreement.
(h)    Broker’s Fee. No Person has or will have, as a result of the transactions
contemplated hereby, any right, interest or valid claim against or upon the
Company for any commission, fee or other compensation as a finder, broker or
agent because of any act or omission by the Holder.
(i)    Access to Information. The Holder has had access to such financial and
other information as is necessary in order for the Holder to make a
fully-informed decision as to this Agreement. The Holder acknowledges that (i)
conversion of the Converting Preferred Shares and the related issuance of the
Exchange Shares in exchange for the Remaining Preferred Share described in
Section 1 represent negotiated transactions; and (ii) no representation or
warranty as to the current or future fair market value of the Shares has been
made.
(j)    No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of this Agreement and the
transactions contemplated hereby.
(k)    No Change of Control. The Holder has no present intent to effect a
“change of control” of the Company as such term is understood under the rules
promulgated pursuant to Section 13(d) of the Exchange Act.
(l)    No Commission or Other Remuneration. The Holder represents and warrants
that neither it nor any Person acting on its behalf, has directly or indirectly
received any commission or other remuneration in connection with the
solicitation of the transactions contemplated by this Agreement, and in
connection with the transactions contemplated by this Agreement, has and will
not surrender or exchange anything of value for the Shares except for the
Preferred Stock.
(m)    Holding Period. The Holder has held the Remaining Preferred Share for at
least twelve (12) months.


9







--------------------------------------------------------------------------------





5.    No Integration Actions. None of the Company, any of its affiliates or any
Person acting on behalf of the Company or such affiliate will sell, offer for
sale or solicit offers to buy in respect of any security (as defined in the
Securities Act) that would be integrated with the issuance of the Exchange
Shares in a manner that would require the registration under the Securities Act
of the issuance to the Holder or require shareholder approval under the rules
and regulations of NYSE MKT LLC, and the Company will take all action that is
appropriate or necessary to assure that its offerings of other securities will
not be integrated for purposes of the Securities Act or the rules and
regulations of NYSE MKT LLC with the issuance of Exchange Shares contemplated
hereby.
6.    Conditions to the Company’s Obligations at the Closing. The Company’s
obligation to complete the transactions contemplated by this Agreement shall be
subject to the following conditions to the extent not waived by the Company:
(a)    Evidence of Conversion. The Company shall have received reasonably
satisfactory evidence from the Holder and/or the Transfer Agent that the
conversion of the Converting Preferred Shares contemplated in Section 1 has been
completed.
(b)    Representations and Warranties. The representations and warranties made
by the Holder in Section 4 hereof shall be true and correct in all respects when
made, and shall be true and correct in all respects on the Closing Date with the
same force and effect as if they had been made on and as of said date, except to
the extent any such representation or warranty expressly speaks of an earlier
date, in which case such representation and warranty shall be true and correct
in all respects as of such earlier date. The Holder shall have performed all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.
(c)    Receipt of Executed Documents. The Holder shall have executed and
delivered to the Company this Agreement.
(d)    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
(e)    Waiver of Non-Participating Holders. The Company shall have received from
the holders of the Non-Participating Preferred Stock (as defined in Exhibit A) a
waiver of all rights and required consents related to the transactions
contemplated by the Agreement.
(f)    NYSE MKT LLC Approval. The Company shall have received approval of the
transactions contemplated by the Agreement from NYSE MKT LLC.
(g)    NYSE MKT LLC Restriction. The aggregate number of Exchange Shares
issuable to the Holder pursuant to Section 1(b), together with the number of
shares of Common Stock issued to holders of Non-Participating Preferred Stock
pursuant to transactions that require aggregation for purposes of stockholder
approval provisions of the NYSE MKT LLC being undertaken substantially
concurrently with this transaction (in each case, taking into account


10







--------------------------------------------------------------------------------





subsequent stock splits or similar changes to Company’s capitalization permitted
under applicable NYSE MKT LLC rules), shall not exceed 19.99% of the number of
shares of Common Stock of the Company outstanding on the Closing Date (the
“Exchange Cap”).
7.    Conditions to Holder’s Obligations at the Closing. The Holder’s obligation
to complete the transactions contemplated by this Agreement shall be subject to
the following conditions to the extent not waived by the Holder:
(a)    Representations and Warranties. The representations and warranties made
by the Company in Section 3 hereof shall be true and correct in all respects
when made, and shall be true and correct in all respects on the Closing Date,
with the same force and effect as if they had been made on and as of said date,
except to the extent any such representation and warranty expressly speaks of an
earlier date, in which case such representation or warranty shall be true and
correct in all respects as of such earlier date. The Company shall have
performed all obligations and covenants herein required to be performed by it on
or prior to the Closing Date. If the Closing Date does not occur on the date
hereof, the Holder shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect in form reasonably acceptable to the Holder.
(b)    Receipt of Executed Documents. The Company shall have executed and
delivered to the Holder this Agreement.
(c)    Good Standing. The Company shall be validly existing as a corporation in
good standing under the laws of Delaware.
(d)    NYSE MKT LLC Notification & Approval. The Company shall have filed with
NYSE MKT a Notification Form: Listing of Additional Shares for the listing of
the Shares and the Company shall have received approval of the transactions
contemplated by the Agreement from NYSE MKT LLC.
(e)    Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.
(f)    Stop Orders. No stop order or suspension of trading shall have been
imposed by the NYSE MKT LLC, the SEC or any other governmental regulatory body
with respect to public trading in the Common Stock.
(g)    Shares. The Company shall have caused the Transfer Agent to issue and
deliver the Shares through the facilities of The Depository Trust Company
(“DTC”) by Deposit/Withdrawal at Custodian (“DWAC”) to a custodian specified by
the Holder.
(h)    NYSE MKT LLC Restriction. The aggregate number of Exchange Shares
issuable to the Holder pursuant to Section 1(b), together with the number of
shares of Common


11







--------------------------------------------------------------------------------





Stock issued to holders of Non-Participating Preferred Stock pursuant to
transactions that require aggregation for purposes of stockholder approval
provisions of the NYSE MKT LLC being undertaken substantially concurrently with
this transaction (in each case, taking into account subsequent stock splits or
similar changes to Company’s capitalization permitted under applicable NYSE MKT
LLC rules), shall not exceed the Exchange Cap.
(i)    Waiver of Non-Participating Holders. The Company shall have received from
the holders of the Non-Participating Preferred Stock a waiver of all rights and
required consents related to the transactions contemplated by the Agreement.
(j)    Resale Registration Statement. The Resale Registration Statement is
currently effective and available for use by the Holder for the resale of the
Conversion Shares.
8.    Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder is binding upon and inures to the benefit of
any parties other than the parties hereto and their respective successors and
permitted assigns, and there are no third party beneficiaries of this Agreement.
No party will assign this Agreement (or any portion hereof, or any rights or
obligations hereunder) without the prior written consent of the other parties
hereto. If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s).
9.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
agreements made and to be performed in such state. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America located in the Borough of Manhattan in the City of New York or the
courts of the State of New York in each case located in the Borough of Manhattan
in the City of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court, as to
which such jurisdiction is non-exclusive) of such courts in any such suit,
action or proceeding. Service of any process, summons, notice or document by
mail to such party’s address set forth above shall be effective service of
process for any suit, action or other proceeding brought in any such court. The
parties irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or other proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY


12







--------------------------------------------------------------------------------





WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
10.        Indemnification. The Company agrees to indemnify and hold harmless
the Holder and/or each Person, if any, who controls the Holder within the
meaning of the Securities Act (each, a “Company Indemnified Party”), against any
losses, claims, damages, liabilities or expenses, joint or several, to which
such Company Indemnified Party may become subject under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Company Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Company Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon the inaccuracy of any representations made by such Company
Indemnified Party herein.
11.    Notices. All notices and other communications under this Agreement will
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when delivered by confirmed facsimile (with
respect to this clause (b), solely if receipt is confirmed), (c) when delivered
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) when delivered by a nationally recognized
overnight courier. All communications, if to the Company, shall be sent to HC2
Holdings, Inc. 450 Park Avenue, 30th Floor, New York, NY 10022, Attention: Paul
Robinson, email: probinson@hc2.com, with copies to Latham & Watkins LLP at 885
Third Avenue, New York, New York 10021, Facsimile: (212) 751-4864, Attention:
Senet S. Bischoff, and if to Holder at the address indicated on the signature
page.
12.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together will
constitute one instrument.
13.    Headings. The headings contained in this Agreement are included for
purposes of convenience only, and do not affect the meaning or interpretation of
this Agreement.
14.    Entire Agreement. This Agreement (including all Exhibits hereto) sets
forth the entire understanding of the parties hereto and supersedes any prior
written or oral agreements and understandings with respect to the subject matter
of this Agreement. This Agreement can be amended, supplemented or changed, and
any provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the parties hereto.
15.    Expenses. The Company shall reimburse the Holder for its legal fees and
expenses in connection with the preparation and negotiation of this Agreement
and transactions contemplated


13







--------------------------------------------------------------------------------





thereby, by paying on or prior to the Closing Date to Schulte Roth & Zabel LLP
an amount equal to $25,000 (the "Holder Counsel Expense") by wire transfer of
immediately available funds in accordance with the written instructions of
Schulte Roth & Zabel LLP delivered to the Company on or prior to the Closing.
The Holder Counsel Expense shall be paid by the Company whether or not the
transactions contemplated by this Agreement are consummated. Except as otherwise
provided in this Agreement, each of the parties will bear their respective
expenses incurred or to be incurred in connection with the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby. In the event that any action or proceeding is initiated to enforce or
interpret the provisions of this Agreement, or to recover for a violation of
this Agreement, the substantially prevailing party in any such action or
proceeding shall be entitled to its costs (including reasonable attorneys’
fees).
16.        Survival Period. All representations and warranties made in this
Agreement will expire on the first anniversary of the date of this Agreement,
except for the representations in Sections 3(a), (b), (c), (e) and (f) which
shall survive until the end of the applicable statute of limitations, and the
representations, warranties, agreements and acknowledgements set forth in
Section 4(e) which shall survive indefinitely. All other covenants, agreements
and obligations contained in this Agreement shall survive indefinitely unless a
different period is specifically pursuant to the provisions of this Agreement.
Notwithstanding anything in this Agreement to the contrary (i) in no event will
the Company be responsible for damages resulting from the breach of any
representation, warranty or covenant (including the foregoing indemnity) under
this Agreement in excess of the value of Shares issued pursuant to Section 1(a)
and Section 1(b) of this Agreement by the Company, the value of such Shares
determined on their date of issuance by the closing price as reported on NYSE
MKT LLC on the date of such issuance and (ii) damages shall not include any (x)
special, indirect or punitive damages, or (y) any damages that are not the
natural and reasonably foreseeable consequence of the relevant breach.
Notwithstanding anything herein to the contrary, the Company shall be
responsible for the damages resulting from the breach of any provision in
Section 1 to the full extent without giving effect to the cap set forth in the
immediately preceding sentence.
17.    Efforts to Consummate. The Company and the Holder shall use their
reasonable best efforts to take, or cause to be taken, all appropriate action,
to do, or cause to be done, all things necessary, proper or advisable under
applicable law, and to execute and deliver such documents and other papers, as
may be required to carry out the provisions of this Agreement and make effective
the transactions contemplated by this Agreement (including, without limitation,
the satisfaction of applicable conditions set forth in Sections 2, 7 and 8).


[SIGNATURE PAGE FOLLOWS]




14







--------------------------------------------------------------------------------






The parties have executed this Voluntary Conversion Agreement as of the date
first above written.


COMPANY:


HC2 HOLDINGS, INC.


    


By: /s/ Keith M. Hladek    
Name: Keith M. Hladek
Title: Chief Operating Officer






 







--------------------------------------------------------------------------------







HUDSON BAY ABSOLUTE RETURN CREDIT OPPORTUNITIES MASTER FUND, LTD.


By: /s/ Yoav Roth    
Name: Yoav Roth
Title: Authorized Signatory
Address:




        











--------------------------------------------------------------------------------






EXHIBIT A


ADDITIONAL INFORMATION


1.As a result of the transactions contemplated by the Agreement to which this
Exhibit A is attached, holders of the Company’s Common Stock may experience
significant dilution. The Company has entered into several agreements which
feature anti-dilution adjustments that may be triggered by the issuance of
additional equity securities or securities convertible into equity securities,
including:
(a)    In connection with the December 2015 acquisition of certain insurance
assets by the Company (the “Insurance Acquisition”), the Company issued warrants
to purchase two million shares (the “Warrant”) of Common Stock to Great American
Financial Resources, Inc. a Delaware corporation (“GAFRI”), at an exercise price
of $7.08 per share (subject to certain adjustments, including for anti-dilution
if Common Stock is issued at a price below $7.08) on or after February 3, 2016
until five years after the closing date. The current exercise price of the
Warrant is $7.04. As a result of such anti-dilution adjustments, assuming
821,016 shares of Common Stock are issued in connection with the Agreement (and
assuming a fixed share price of $4.93 per share), the issuance pursuant to the
Agreement would result in an increase of 8,535 shares of Common Stock issuable
under the Warrant.
(b)    The Company’s Series A Convertible Participating Preferred Stock (the
“Series A Preferred Stock”), the Company’s Series A-1 Convertible Participating
Preferred Stock, par value $0.001 per share (the “Series A-1 Preferred Stock”)
and the Company’s Series A-2 Convertible Participating Preferred Stock, par
value $0.001 per share (the “Series A-2 Preferred Stock”), contain anti-dilution
adjustments providing for the adjustment of their conversion prices in certain
issuances, including the issuance of Common Stock below their then current
respective conversion prices. The Series A Preferred Stock (other than the
Series A Preferred Stock held by the Holder which is being converted on the date
of the Agreement), the Series A-1 Preferred Stock and the Series A-2 Preferred
Stock is referred to as the “Non-Participating Preferred Stock.” As a result of
such anti-dilution adjustments, assuming 821,016 shares of Common Stock are
issued in connection with the Agreement (and assuming a fixed share price of
$4.93 per share), the issuances pursuant to the Agreement would result in an
increase of 11,434 shares of Common Stock issuable upon conversion of the
Non-Participating Preferred Stock.







